DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/912,156 filed on 01/26/2022. Claims 1-20 are pending in the office action.
Claims 1 and 7 have been amended.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Zack C. Y. Chen (Reg. 70,614) on 02/10/2022.
The application has been amended as follows: 
As per claim 1:
line 13, after “the one or more inputs of the cell;” inserts -- 
selectively annotating, based on the first voltage waveform and the second voltage waveform, an input/output table of the cell with the defect as a first type; -- 
lines 20-21, replaces “an input/output table of the cell with the defect” with -- the input/output table of the cell with defects as a second type --.

As per claim 7: 
lines 8-9, replaces “as a first type of defects” with -- as the first type --.

As per claim 8: 


As per claim 9: 
line 7, replaces “as a second type of defects” with -- as the second type --.

As per claim 10: 
line 6, after “the defect” inserts -- in the second type --.

As per claim 18: 
line 10: after “the interconnects;” inserts --
simulating the cell with the defect injected to retrieve a first voltage waveform at an output of the cell;
simulating the cell without the defect injected to retrieve a second voltage waveform at the output of the cell;
selectively annotating, based on comparing the first voltage waveform with the second voltage waveform, an input/output table of the cell with the defect as a voltage type; --

	line 16: replaces “an input/output table of the cell with the defect in a current type” with -- the input/output table of the cell with the defect as a current type --.

As per claim 19: 
line 6, after “the defect” inserts – as the current type --.

As per claim 20: 
line 8, replaces “in the current type” inserts -- as the second type --.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach the inventive features, comprise: injecting a defect to one of the plurality of circuit elements and the one or more interconnects; retrieving, with the defect injected, a first voltage waveform at the one or more outputs of the cell by applying a plurality of excitations to the one or more inputs of the cell; retrieving, without the defect injected, a second voltage waveform at the one or more outputs of the cell by applying the same excitations to the one or more inputs of the cell; selectively annotating, based on the first voltage waveform and the second voltage waveform, an input/output table of the cell with the defect as a first type; retrieving, with the defect injected, a first current waveform at a location of the cell where the defect is injected by applying  retrieving, without the defect injected, a second current waveform at the location of the cell by applying the same excitations to the one or more inputs of the cell; and selectively annotating, based on the first current waveform and the second current waveform, the input/output table of the cell with the defect as a second type.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851